DETAILED ACTION
This Office Action is in response to an application filed on October 13, 2020, in which claims 1 through 20 are pending, and ready for examination.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 13, 2020 was filed before the mailing date of a first Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Claim Objections
Claims 1 and 18 are objected to because of the following informalities:

Claim 1 recites, “combining the redundant result of the worker computation node with distributed result of the other worker computation nodes to determine that one or more of the worker computation nodes are acting maliciously”.  
The limitation “to determine that one or more of the worker computation nodes are acting maliciously” recites a mere intended use or intended result, and thus does not serve to make claim 1 patentably distinct from the prior art.  This defect can be cured by instead having claim 1 affirmatively recite the intended function; for example, reciting the “combining” step as its own limitation, and then reciting an additional step as follows: “in response to combining the redundant result of the worker computation node with distributed result of the other worker computation nodes, determining that one or more of the worker computation nodes are acting maliciously”.  
Appropriate correction is required.  

Claim 18 recites, “combining the redundant result of the worker node with the distributed result of the worker node to determine whether the worker node is acting maliciously”.  
The limitation “to determine whether the worker node is acting maliciously” recites a mere intended use or intended result, and thus does not serve to make claim 18 patentably distinct from the prior art.  This can be cured by amending claim 18 in a manner similar to that described above with regard to claim 1.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

Claim 1 recites, “based on the nodes acting maliciously”.  
There is insufficient antecedent basis for “the nodes” in the claim(s).  

Claims 2-11 are each dependent upon claim 1, and are therefore rejected under the same rationale.  

Claim 12 recites, “the bn”.  
There is insufficient antecedent basis for “the bn” in the claim(s). 

Claims 13-17 are each dependent upon claim 12, and are therefore rejected under the same rationale.  

Claim 18 recites, “applied to the available node's initial computation task”.  
There is insufficient antecedent basis for “the available node” in the claim(s).  

Claims 19 and 20 are each dependent upon claim 18, and are therefore rejected under the same rationale.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected as the claimed invention is directed to non-statutory subject matter.  

Claim 11 recites a “computer readable medium”.  The Specification at paragraph [0075], states that the computer readable medium may be a non-transitory computer-readable medium.  Accordingly, under the broadest reasonable interpretation of the claim in light of the specification, said computer readable medium could include transitory signals.  
The Office is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a machine readable medium (also called computer readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug. 24, 2009; p. 2.  
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. §101 as covering both non-statutory subject matter and statutory subject matter.  In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. §101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. §101 by adding the limitation "non-transitory" to the claim.  See Ex Parte Mewherter (Appeal 2012-007692).  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure.  See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
August 13, 2022